Exhibit 10.47

 

NOTICE OF GRANT OF STOCK UNIT AWARD
NATURAL GROCERS BY VITAMIN COTTAGE, INC.
2012 OMNIBUS INCENTIVE PLAN

 

FOR GOOD AND VALUABLE CONSIDERATION, Natural Grocers by Vitamin Cottage, Inc.
(the “Company”) hereby grants, pursuant to the provisions of the Company’s
Omnibus Incentive Plan, as may be amended from time to time (the “Plan”), to the
Participant designated in this Notice of Grant of Stock Unit Award (the
“Notice”) the number of Stock Units set forth in the Notice representing the
right to receive shares of the common stock of the Company (or cash equivalent)
in the future subject to the terms, conditions and restrictions as outlined
below in this Notice and the additional provisions set forth in the attached
Terms and Conditions of Stock Unit Award (the Notice and the Terms and
Conditions referred to collectively as the “Agreement”).

 

 

Participant:

Todd Dissinger

 

Grant Date:

January 2, 2018

 

# of Stock Units:

60,066

 

Vesting Schedule: Subject to the provisions contained in Sections 4 and 5 of the
Terms and Conditions, the Stock Units shall vest, and the applicable
Restrictions set forth in the Terms and Conditions shall lapse, in the event the
Participant: (i) does not have a termination of Service prior to the applicable
vesting date under the following schedule and (ii) at the time of such vesting
after the Grant Date, provided on average at least thirty-eight (38) hours of
Service per week in the immediately preceding 90 days:

 

Vesting Date

Amount Vested

January 2, 2019

20% of the Stock Units

January 2, 2020

20% of the Stock Units

January 2, 2021

20% of the Stock Units

January 2, 2022

20% of the Stock Units

January 2, 2023

20% of the Stock Units

 

Notwithstanding the foregoing, provided the Participant does not have a
termination of Service prior to the date a Change In Control (as defined in the
Plan) occurs, all unvested Stock Units will become fully vested on the date a
Change In Control occurs.

 

Settlement: By rule of the Committee, vested Stock Units shall be settled in
stock, with each vested Stock Unit being equivalent to one Share, minus the
number of Shares whose Fair Market Value (as defined in the Plan) is equal to
the minimum amount sufficient to satisfy federal, state and local taxes
(including employment taxes) required by law to be withheld with respect to such
settlement, rounded down to the nearest whole share.

 

Dividend Equivalents: The Stock Units shall not carry any right to dividend
equivalents.

 

 

--------------------------------------------------------------------------------

 

 

By signing below, the Participant agrees that this Stock Unit Award is granted
under and governed by the terms and conditions of the Agreement and the Plan and
acknowledges receipt of the Plan Prospectus and the Company’s Form 10-K for the
fiscal year ended September 30, 2017.

 

PARTICIPANT  

NATURAL GROCERS BY

VITAMIN COTTAGE, INC.

                    /s/ Todd Dissinger   By: /s/ Zephyr Isely       Name and
Title: Zephyr Isely, Co-President

 

2

--------------------------------------------------------------------------------

 

 

TERMS AND CONDITIONS OF STOCK UNIT AWARD

 

These Terms and Conditions of Stock Unit Award relate to the Notice of Grant of
Stock Unit Award attached hereto (the “Notice”, and collectively with these
Terms and Conditions, the “Agreement”), by and between Natural Grocers by
Vitamin Cottage, Inc. (the “Company”) and the Participant designated in the
Notice.

 

The Committee has approved an award to the Participant under the Company’s
Omnibus Incentive Plan, as amended from time to time (the “Plan”) of the number
of Stock Units set forth in the Notice representing the right to receive a
corresponding number of shares of the Company’s common stock (“Shares”) in the
future subject to the terms, conditions and restrictions set forth in the
Agreement, and conditioned upon the Participant’s acceptance of the provisions
set forth in the Agreement within 60 days after the Agreement is presented to
the Participant for review. For purposes of the Agreement, any reference to the
Company shall include a reference to any Subsidiary or Affiliate.

 

1.           Grant of Stock Units.

 

(a)     As of the Grant Date set forth in the Notice, the Company grants to the
Participant the number of Stock Units set forth in the Notice. The Stock Units
are subject to the restrictions set forth in Section 2 of this Agreement and the
applicable provisions of the Plan.

 

(b)     The Stock Units granted under this Agreement shall be reflected in a
bookkeeping account maintained by the Company during the Restricted Period. If
and when the Stock Units become vested and the restrictions set forth in Section
2 expire in accordance with the terms of this Agreement, and upon the
satisfaction of all other applicable conditions as to the Stock Units, such
Stock Units not forfeited pursuant to Section 4 hereof shall be settled as
provided in the Notice and otherwise in accordance with the Plan.

 

(c)     The Company’s obligations under this Agreement shall be unfunded and
unsecured, and no special or separate fund shall be established and no other
segregation of assets shall be made. The rights of the Participant under this
Agreement shall be no greater than those of a general unsecured creditor of the
Company. In addition, the Stock Units shall be subject to such restrictions as
the Company may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which Shares are then listed, any Company policy and any applicable federal or
state securities law.

 

(d)     Except as otherwise provided in this Agreement or the Plan, settlement
of the Stock Units shall occur as soon as practicable after the end of the
Restricted Period (as defined below), and upon the satisfaction of all other
applicable conditions as to the Stock Units (including the payment by the
Participant of all applicable withholding taxes), but in no event later than
March 15 of the calendar year following the calendar year in which the Stock
Unit vests.

 

3

--------------------------------------------------------------------------------

 

 

2.           Restrictions.

 

(a)     The Participant shall have no rights as a stockholder of the Company by
virtue of any Stock Unit unless and until such Stock Unit vests and resulting
Shares are issued to the Participant.

 

(b)     None of the Stock Units may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period, except as may
be permitted by the Plan or as otherwise permitted by the Committee in its sole
discretion or pursuant to rules adopted by the Committee in accordance with the
Plan.

 

(c)     Any attempt to dispose of the Stock Units or any interest in the Stock
Units in a manner contrary to the restrictions set forth in this Agreement shall
be void and of no effect.

 

3.            Restricted Period and Vesting. The “Restricted Period” is the
period beginning on the Grant Date and ending on the date the Stock Units, or
such applicable portion of the Stock Units, become vested under the schedule set
forth in the Notice or otherwise in accordance with this Agreement. The Stock
Units shall become vested and no longer subject to forfeiture under Section 4
upon expiration of the Restricted Period.

 

4.           Forfeiture. If during the Restricted Period (i) the Participant
incurs a Termination of Service with the Company for any reason, (ii) there
occurs a material breach of these Terms and Conditions by the Participant, or
(iii) the Participant fails to meet the tax withholding obligations described in
Section 5(a) hereof, all rights of the Participant to the Stock Units that have
not vested in accordance with the schedule set forth in the Notice or otherwise
in accordance with this Agreement as of the date of such event shall terminate
immediately and be forfeited in their entirety.

 

5.           Withholding.

 

(a)     The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Participant with respect to the Stock Units. The Participant
shall be required to meet any applicable tax withholding obligation in
accordance with the provisions of the Plan and this Agreement.

 

(b)     Subject to any rules prescribed by the Committee, the Participant shall
have the right to elect to meet any withholding requirement (i) by having
withheld from this Award at the appropriate time that number of whole Shares
whose Fair Market Value is equal to the amount of any taxes required to be
withheld with respect to such Award, (ii) by direct payment to the Company in
cash of the amount of any taxes required to be withheld with respect to such
Award or (iii) by a combination of shares and cash.

 

6.           Defined Terms. Capitalized terms used but not defined in this
Agreement shall have the meanings set forth in the Plan.

 

7.           Nonassignability. The Stock Units may not be sold, assigned,
transferred (other than by will or the laws of descent and distribution, or to
an inter vivos trust with respect to which the Participant is treated as the
owner under Sections 671 through 677 of the Code), pledged, hypothecated, or
otherwise encumbered or disposed of until the restrictions on such Stock Units,
as set forth in this Agreement, have lapsed or been removed.

 

4

--------------------------------------------------------------------------------

 

 

8.          Participant Representations. The Participant hereby represents to
the Company that the Participant has read and fully understands the provisions
of the Notice, these Terms and Conditions and the Plan and the Participant’s
decision to participate in the Plan is completely voluntary. Further, the
Participant acknowledges that the Participant is relying solely on his or her
own advisors with respect to the tax consequences of this award.

 

9.          Regulatory Restrictions on the Units. Notwithstanding any other
provision of the Plan, the obligation of the Company to issue Shares in
connection with this Award under the Plan shall be subject to all applicable
laws, rules and regulations and such approval by any regulatory body as may be
required. The Company reserves the right to restrict, in whole or in part, the
delivery of Shares pursuant to this Agreement prior to the satisfaction of all
legal requirements relating to the issuance of such Shares, to their
registration, qualification or listing or to an exemption from registration,
qualification or listing.

 

10.          Miscellaneous.

 

(a)     Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under these Terms and
Conditions shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses set
forth herein, or to such other address as either shall have specified by notice
in writing to the other. Notice shall be deemed duly given hereunder when
delivered or mailed as provided herein.

 

(b)     Waiver. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.

 

(c)     Entire Agreement. These Terms and Conditions, the Notice and the Plan
constitute the entire agreement between the parties with respect to the subject
matter hereof.

 

(d)     Binding Effect; Successors. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives. Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.

 

(e)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

(f)     Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of these Terms and
Conditions.

 

(g)     Conflicts; Amendment. The provisions of the Plan are incorporated in
this Agreement in their entirety. In the event of any conflict between the
provisions of this Agreement and the Plan, the provisions of the Plan shall
control. The Agreement may be amended at any time by written agreement of the
parties hereto.

 

5

--------------------------------------------------------------------------------

 

 

(h)     No Right to Continued Employment. Nothing in this Agreement shall confer
upon the Participant any right to continue in the employ or service of the
Company or affect the right of the Company to terminate the Participant’s
employment or service at any time.

 

(i)     Further Assurances. The Participant agrees, upon demand of the Company
or the Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Notice and these Terms and Conditions and the Plan.

 

6